DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, Fig. 3, in the reply filed on 16 March 2022 is acknowledged.
Claims 7-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 March 2022.  Claim 20, which recites a spring, does not read on the embodiment of Fig. 3 and is therefore also withdrawn.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
	Fig. 2A, #254; and
	Fig. 5, #556.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is too long (153 words) and the first sentence is not actually a sentence.  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the entirety of the combined subject matter of Claim 6 does not appear to be described in the Specification.

The disclosure is objected to because of the following informalities:
		[0010], line 7, “a” is missing before “heat shrink;”
		[0028], line 7, “e.g.” needs a following comma;
		[0046], penultimate line, “370” should be “670;” and
	[0047], line 2, “571” should be “771.”

Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities: at line 2, “proximal” should be “distal” and has been treated as such.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
			Claim 6, 
				line 1, 	“a wire” because Claim 5 recites “one or more wires;”
				line 2, “the number of turns;” and
			Claim 17, line 1, “the sleeve” (the claim has been treated as depending from Claim 16, where an antecedent is found).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,901,714, granted to Lemon et al. (“Lemon”)
	Lemon describes a device substantially as claimed by Applicant, as follows.
	1. A stylet (30, 130), comprising:
	a core member (131) extending from a proximal portion (30A) to a distal portion (30B) of the stylet, the core member configured to transmit an electrical signal from the distal portion to the proximal portion (col. 10, line 26); and
	a magnetic element (172, Fig. 7) disposed about a portion of the core member, wherein a stiffness characteristic of the stylet differs along a longitudinal axis of the stylet (core 131 tapers distally).
	3. (The stylet according to claim 1,) further including a proximal portion defining a first stiffness characteristic (Fig. 5, at diameter D1 the core 11 is stiffer), a distal portion defining a second stiffness characteristic (Fig. 5, at diameter D2 the core 11 is less stiff), and a transition portion disposed therebetween (tapered portion, Figs. 5, 7).
	4. (The stylet according to claim 3,) wherein the proximal portion defines a first diameter, the distal portion defines a second diameter, less than the first diameter, and the transition portion includes a tapered outer surface extending from the first diameter to the second diameter (id.).
	5. (The stylet according to claim 1,) wherein the magnetic element includes one or more wires (174, Fig. 7, shown coiled) coiled or braided around the core member.
	6. (The stylet according to claim 5,) wherein one of a wire diameter, a coil pitch, or the number of turns of the magnetic element differs along the longitudinal axis of the stylet (the pitch of the coil of wires 174 is looser in proximal portions, and is shown coiled more tightly in the distal portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lemon as applied to Claim 1 above, and further in view of Int’l Patent App. Publ. No. 2017/147041, by Labelle et al. (“Labelle”).
	Lemon describes a device substantially as claimed by Applicant; see above. Lemon further discloses the following claim features: 
	2: at col. 14, line 2, that its coil 172 is formed of copper;
	14. An elongate medical device (30, 130) configured to be inserted into a vasculature of a patient (Abstract), the medical device comprising:
	a core member (131) including:
		a proximal portion (30A) extending parallel to a longitudinal axis of the stylet and defining a first stiffness characteristic (Fig. 5, at diameter D1 the core 11 is stiffer); and
		a distal portion (30B) defining a second stiffness characteristic (Fig. 5, at diameter D2 the core 11 is less stiff); and
	a magnetic element (172, 174) disposed on an outer surface of the core member.
	15. (The medical device according to claim 14,) wherein the proximal portion terminates in a tapered end (Figs. 5, 7, between portions having diameters D1 and D2) and is coupled to the distal portion using one of a conductive adhesive, a non-conductive adhesive, a thermoplastic, an epoxy, a room-temperature-vulcanizing (RTV) silicone, soldering, welding (weld 154 couples the proximal portion 30A to the distal portion via wire 190; Lemon, col. 10, lines 30-34), bonding, crimping, or press-fitting.
	16. (The medical device according to claim 14,) further including a sleeve (col. 13, line 67 to col. 14, line 9, insulation around the copper coil 172) disposed on an outer surface of the core member (the coil 172 is on the outer surface of the core, and thus its insulation is, too) between the core member and the magnetic element (magnetic element 172 is separated from the core by the insulation), the magnetic element coiled or braided about the core member (coiled; see Figs. 5, 7).
	18. (The medical device according to claim 14,) wherein the proximal portion is a single wire (131) 
	19. (The medical device according to claim 14,) further including a sleeve (142) disposed on an outer surface of the magnetic element (see Figs. 5, 7) and including a conductive tip (154) disposed at a distal end of the distal portion (see Figs. 5, 7).
	Lemon does not, however, disclose that:
	the material from which its core is formed is A228 carbon steel (Claim 2);
	the distal portion of its core wire includes a plurality of wires (Claim 14); or
	the plurality of wires of the proximal portion is one of coiled, braided, or twisted about each other (Claim 18).
	Labelle relates to a steerable guidewire and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Lemon. Labelle teaches that portions of the core of such a steerable guidewire may be formed of a bundle of coiled wires, which may be formed of A228 carbon steel, so that the flexibility of the core at that portion can be controlled (see [0084]). See [0086]: “FIG. 4 is a table identifying five different bundled wire system prototype designs A to E. Each prototype design used steel music wire (ASTM 228), 0.015 inch.”  Thus, Labelle fairly teaches forming any portion of a guidewire of a twisted bundle of a plurality of wires for this purpose.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the distal portion of Lemon’s core from twisted A228 carbon steel wires, the distal portion of its core wire includes a plurality of wires, and such that the plurality of wires of the proximal portion is one of coiled, braided, or twisted about each other, because Labelle teaches doing so in order to control the flexibility of the core.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lemon and Labelle as applied to Claim 14 above, and further in view of Int’l Patent App. Publ. No. 2009/0112128, by Schiff et al. (“Schiff”).
	Lemon and Labelle together disclose a device substantially as claimed by Applicant; see above.  They do not, however, disclose that the sleeve includes one of a polyimide jacket or heat shrink tube.
	Schiff relates to a multi-strand trackable guidewire and is therefore from an art that is the same as, or closely analogous to, those of Applicant’s claims, Lemon, and Labelle.  Schiff teaches that when providing an electrically insulating layer to wire strands in such a guidewire, the layer can be formed of polyimide:

In accordance with aspects of the present technique, the plurality of wires 12 may include single strands of insulated wire, a coaxial wire, or both. In other words, each of the wires in the plurality of wires 12 may include a single strand of insulated wire or a coaxial wire. The wires 12 may be insulated with materials such as polyimide, Parylene, Teflon, or any other similar biocompatible materials such that the wires 12 are electrically isolated from one another and may carry separate electrical signals.

(Schiff at [0026]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the electrically insulating sleeve of the Lemon/ Labelle device of a polyimide, because Schiff teaches doing so in order to make them biocompatible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. No. 2019/0025040 discloses a coiled magnet wire and a core of multiple strands.
U.S. Patent App. Publ. No. 2018/0256860 discloses interweaving coils at the distal end of a guidewire.
	The balance of the documents cited with this Office Action relate generally to interventional devices with magnetic elements and/or tapering cores and/or distal tip coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/20/2022